 

Abc <a

RICHARD B. Lint. ap

 
   
 
 
 

ae

ATTORNEY AT LAW ff firs

575 LEXINGTON AVENE Oe # 8 a s.
ATH FLOOR bbe ATE yp ne Pyy
5 Py & a

NEW YORK, N.Y. lOO22

 

TELEPHONE (212) 888-7725
E-MAIL? rlinditlindlawyer.com

WEBSITE: www.richardiindlawyer.com

February 20, 2020

By ECF

Hon. George B. Daniels SO-ORDERED:

United States District Judge

U.S. Courthouse 849, b Dons l

 

500 Pearl Street orgeB. Daniels, U.S.D.J.
New York, NY 10007

Dated: [FES 2 1 Dan

 

Re: United States v. Willie Evans, ef al.
$3 20 Cr. 57 (GBD)

 

Dear Judge Daniels: Fepwa ry (0.4¢

  
       

 
  

On February 18, 2020, | was Appointed CJA counéel for Defendant Shamare Reid Dp ,
in the above-referenced matter. We/were informed by Magistrate Judge Barbara Moses at
Mr. Reid’s presentment, that this ourt had scheduled/a conference in this matter for all
defendants on Wednesday, 26, 2020 at +0730 a.m. Unfortunately, | have a
conference before Judge Kenneth M. Karas in United States v. Sargeant, et al., 19 Cr.
666 (KMK), which has been scheduled for exactly the same date and time. Accordingly,
| spoke to William Stampur, who represents Defendant Tyrone Ervin in the Evans case
before Your Honor; and Mr. Stampur has agreed to stand in for me for the conference. |
also spoke to my client Mr. Reid today at the MCC; he has agreed to permit Mr. Stampur
to stand in for me on this one occasion.

1 would appreciate it ifthe Court grants this application.
Respectfully submitted,

O4E ay Ai AeA)

Richard B. Lind

cc: All Counsel (by ECF) v

 

 
